ELLETT, Justice
(dissenting).
I dissent.
The plaintiff was cross-examined regarding a written statement consisting of two pages in the handwriting of a person not before the court. She had signed the second page of the statement but denied making the statements on the first page or *364of ever having signed a document in which they were incorporated. This page of the purported statement contained an admission that the plaintiff saw the platform and knew of its potential dangers. The person who wrote the statement was not called as a witness. In my opinion it was error to admit it into evidence for the consideration of the jury without first having some proof that plaintiff had made the statements contained therein.
I also think the court erred in not permitting counsel to pursue his argument as he saw fit. This is not a case where counsel was limited as to his time. He was not required to close his argument. He was merely forbidden to read to the jury the instructions given by the court.
In the interest of time a judge may limit counsel, but until some time limitation is placed on him, I do not think a court should undertake to direct him as to how his argument should be made.
j The court reads all of his instructions at once, those favorable to the defendant as well as to the plaintiff. If counsel is not limited as to his time, I think he ought to be permitted to read those instructions which he considers favorable to his cause and then to emphasize them by argument. In this case counsel for appellant was prevented from doing this, although there was no time limit set to his argument. A lawyer is apt to be at a disadvantage when he must make his argument the way the judge directs rather than the way he has planned it. I think error was committed in this regard and may have adversely affected the verdict.
I believe a new trial should be given.